—In an action to recover damages for wrongful death and medical malpractice, the defendant appeals from an order of the Supreme Court, Queens County (Katz, J.), dated August 28, 1991, which denied his motion to dismiss the complaint pursuant to CPLR 3012 (b).
Ordered that the order is reversed, on the law, with costs, the motion is granted, and the complaint is dismissed.
The plaintiff failed to submit an affidavit of merits or to demonstrate that there was a reasonable excuse for the failure to serve the complaint timely (see, e.g., Kel Mgt. Corp. v Rogers & Wells, 64 NY2d 904; Ferrara v Guardino, 164 AD2d *611932). Thompson, J. P., Sullivan, Miller, Ritter and Santucci, JJ., concur.